                     IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION
IN RE RICHARD M. OSBORNE SR.                       CASE NO. 17-17361
                  Debtor                           CHAPTER 11
                                                   JUDGE ARTHUR I. HARRIS

   MOTION TO EXPEDITE HEARING ON MOTION RESCHEDULE HEARING ON
     FIRST NATIONAL BANK OF PENNSYLVANIA’S MOTION TO APPOINT A
    CHAPTER 11 TRUSTEE AND FOR AN EXTENSION OF TIME TO CONDUCT
                             DISCOVERY
         Richard M. Osborne, Sr., as debtor and debtor-in-possession herein, (the "Debtor")

hereby move this Court for entry of an order pursuant to Federal Rule of Bankruptcy Procedure

(the "Bankruptcy Rules") 2002 to expedite a hearing on his Motion Reschedule Hearing On First

National Bank Of Pennsylvania’s Motion To Appoint A Chapter 11 Trustee And For An

Extension Of Time To Conduct Discovery [[Doc.407] and to conduct the hearing on March 12,

2019 at 11:00 AM as the deadline to conduct discovery is set to expire March 15, 2019. The

Debtor requests that the deadline to respond to the Motion be set for Noon Monday March 11,

2019.

         WHEREFORE, Debtor respectfully requests that the Court enter an order granting the

relief requested hereby and such other and further relief as to which he is entitled.

                                              Respectfully submitted,
                                              /s/ Frederic P. Schwieg
                                              Frederic P. Schwieg (0030418)
                                              Attorney at Law
                                              2705 Gibson Dr
                                              Rocky River OH 44116-3008
                                              1 (440) 499-4506
                                              fschwieg@schwieglaw.com
                                              Counsel to Debtor and Debtor-in-Possession

                                              /s/ Leslie E. Wargo
                                              Leslie E. Wargo, Esq. (0073112)
                                              Wargo Law LLC
                                              1501 N Marginal Rd., Ste 182


89479/1287-001



17-17361-aih      Doc 409     FILED 03/07/19       ENTERED 03/07/19 14:43:24            Page 1 of 3
                                                      Cleveland, Ohio 44114
                                                      (216) 403-3350
                                                      Fax (216) 744-1816
                                                      leslie@wargo-law.com
                                                      Proposed Special Counsel for Richard M. Osborne,
                                                      Sr., Debtor-in-Possession

                                          CERTIFICATE OF SERVICE

I hereby certify that a copy of this Motion to Expedite Hearing was electronically transmitted on or about the date
filed via the Court’s CM/ECF system to the following who are listed on the Court’s Electronic Mail Notice list or
was served by U.S. mail, postage prepaid, or certified mail on the persons below as indicated below.
Electronic Mail Notice List
The following is a list of the parties who are on the list to receive e-mail notice/service for this case:
17-17361 Notice will be electronically mailed to the U.S. Trustee, and:
Gregory P. Amend on behalf of Creditor First National Bank of Pennsylvania
gamend@bdblaw.com, grichards@bdblaw.com

Alison L. Archer on behalf of Interested Party Lakeland Community College
alison.archer@ohioattorneygeneral.gov, Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-
noland@ohioattorneygeneral.gov

Adam S. Baker on behalf of Creditor Michael E. Osborne, Sr.
abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com

Austin B. Barnes, III on behalf of Creditor Tax Ease Ohio, LLC
abarnes@sandhu-law.com, bk1notice@sandhu-law.com

Robert D. Barr on behalf of Creditor Chicago Title Insurance Company
rbarr@koehler.law, rbarr@koehler.law

David T. Brady on behalf of Creditor Tax Ease Ohio, LLC
DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com

LeAnn E. Covey on behalf of Creditor Bank of America, N.A.
bknotice@clunkhoose.com

Richard W. DiBella on behalf of Intervenor Nationwide Mutual Fire Insurance Company
rdibella@dgmblaw.com

Stephen R. Franks on behalf of Creditor Bank of America, N.A.
amps@manleydeas.com

Stephen John Futterer on behalf of Creditor City of Willoughby
sjfutterer@sbcglobal.net, r43087@notify.bestcase.com

Melody Dugic Gazda on behalf of Respondent Home Savings Bank, Successor by Merger to The Home Savings &
Loan Company of Youngstown, Ohio
mgazda@hendersoncovington.com

Dennis J. Kaselak on behalf of Claimant Diane M. Osborne
dkaselak@peteribold.com, Cynthia@peteribold.com

Christopher J. Klym on behalf of Creditor Ohio Department of Taxation



                                                          2


17-17361-aih        Doc 409        FILED 03/07/19             ENTERED 03/07/19 14:43:24               Page 2 of 3
bk@hhkwlaw.com

Matthew H. Matheney on behalf of Creditor First National Bank of Pennsylvania
mmatheney@bdblaw.com, bhajduk@bdblaw.com

Kelly Neal on behalf of Creditor The Huntington National Bank
kelly.neal@bipc.com, donna.curcio@bipc.com

David M. Neumann on behalf of Interested Party Zachary B Burkons
dneumann@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com

Timothy P. Palmer on behalf of Creditor The Huntington National Bank
timothy.palmer@bipc.com, donna.curcio@bipc.com

Kirk W. Roessler on behalf of Creditor Estate of Jerome T. Osborne
kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com

John J. Rutter on behalf of Creditor Mentor Lumber & Supply Co.
jrutter@ralaw.com

Frederic P. Schwieg on behalf of Attorney Frederic P. Schwieg
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Debtor Richard M. Osborne
fschwieg@schwieglaw.com

Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company
msikora@sikoralaw.com, aarasmith@sikoralaw.com

Nathaniel R. Sinn on behalf of Creditor First National Bank of Pennsylvania
nsinn@bdblaw.com, kslatinsky@bdblaw.com

Rachel L. Steinlage on behalf of Interested Party Zachary B Burkons
rsteinlage@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com

Andrew M. Tomko on behalf of Creditor Tax Ease Ohio, LLC
atomko@sandhu-law.com, bk1notice@sandhu-law.com

Jeffrey C. Toole on behalf of Interested Party Zachary B Burkons
toole@buckleyking.com, young@buckleyking.com;heberlein@buckleyking.com;toolejr82560@notify.bestcase.com


Michael S. Tucker on behalf of Creditor Citizens Bank, N.A.
mtucker@ulmer.com

Maria D. Giannirakis ust06 on behalf of U.S. Trustee United States Trustee
maria.d.giannirakis@usdoj.gov

Scott R. Belhorn ust35 on behalf of U.S. Trustee United States Trustee
Scott.R.Belhorn@usdoj.gov



                                                         /s/ Frederic P. Schwieg
                                                         Frederic P. Schwieg


                                                         3


17-17361-aih        Doc 409       FILED 03/07/19             ENTERED 03/07/19 14:43:24   Page 3 of 3
